Citation Nr: 0840714	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  04-10 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether the RO's failure to afford the veteran a hearing 
in connection with the April 1981 rating decision and whether 
the nonadjudication of his October 1982 claims for increased 
ratings constituted clear and unmistakable error (CUE).

2.  Entitlement to an effective date prior to June 30, 1999 
for a 70 percent rating for the service-connected 
schizophrenia.

3.  Entitlement to an effective date prior to June 30, 1999 
for a 20 percent rating for the service-connected fractured 
right os calcis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 until November 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board previously considered this appeal in March 2006 and 
January 2008 and remanded the claim for additional 
development.  The RO/Appeals Management Center (AMC) 
completed all requested development, but continued the denial 
of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  

The record reflects the veteran raised a claim of Clear and 
Unmistakable Error (CUE) during the April 2005 
videoconference hearing.  As such, the Board in March 2006 
remanded the claim for clarification.  In July 2007, the RO 
issued a Supplemental Statement of the Case (SOC) that 
discussed the issue of CUE.  The veteran submitted a 
statement in August 2008 that clearly reflected the veteran 
continued to allege CUE and argued that the RO ignored the 
evidence and failed to discuss all disabilities.  
Furthermore, the veteran directed his claim be sent to the 
"veteran's appeals court."  At that time, however, no 
rating decision was issued on the claim and as such there was 
nothing for the veteran to appeal.  The Board remanded the 
claim in January 2008 for the RO to adjudicate the veteran's 
claim so the veteran had the opportunity to appeal.  Upon 
remand, the RO issued a rating decision on the issue of CUE 
in March 2008.  In July 2008 the veteran submitted a 
statement clearly expressing disagreement with the March 2008 
rating decision.  

In a case where there is a rating decision and a notice of 
disagreement but no subsequent SOC, the normal procedure is 
to remand the claim for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, in 
the present case, the Board finds a remand is not necessary.  
Specifically, the Board notes that the RO, by mailing the 
veteran a rating decision, cured its procedural defect.  
Thus, all elements necessary for a perfected appeal on the 
issue of CUE have been completed, albeit out of order. See 
Archbold v. Brown, 9 Vet. App. 124 (1996).  

In light of the nonadversarial and pro-claimant VA claims 
adjudication system and the fact that the Board is to 
consider all issues reasonably raised from a liberal reading 
of the claims file, the Board finds that all elements of a 
perfected appeal are in the claims file and as such the Board 
will assume jurisdiction over the issue of CUE.  To construe 
otherwise would only result in further delay in the 
adjudication of the claim.   See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).


FINDINGS OF FACT

1.  The veteran's CUE motion is insufficiently pled, as the 
veteran has failed to advance any specific argument that the 
facts, as they were known at the time, were not before the RO 
or that the statutory or regulatory provisions in effect at 
the time were incorrectly applied, or that the results would 
have been manifestly different, but for the alleged error in 
the final rating decision of April 1981.

2.  The veteran abandoned his October 1982 claims for an 
increased rating for schizophrenia and fractured right os 
calcis.  Therefore, a final decision was not issued 
concerning the October 1982 claim.  Consequently, there can 
be no CUE since there is no final decision to attack.

3.  The veteran was honorably discharged from active military 
service in November 1976.

4.  The veteran's application for an increased evaluation for 
schizophrenia and a fractured right os calcis was received at 
the RO on June 30, 1999.  

5.  After the veteran's abandon October 1982 claim, there is 
no evidence of a formal or informal claim for entitlement to 
an increased evaluation for the schizophrenia or fractured 
right os calcis prior to June 30, 1999.

6.  It is not factually ascertainable that the veteran 
experienced an increase in the schizophrenia between June 30, 
1998, and June 30, 1999.

7.  It is not factually ascertainable that the veteran 
experienced an increase in the fractured right os calcis 
between June 30, 1998, and June 30, 1999.


CONCLUSIONS OF LAW

1.  The appeal of the matter of whether the April 1981 rating 
decision that denied an increased evaluation for 
schizophrenia involved CUE is dismissed.  38 C.F.R. § 3.105 
(2008). 

2.  There is no final decision pertaining to the veteran's 
October 1982 claim for an increased evaluation; therefore, a 
motion for CUE pertaining to the October 1982 claim must be 
dismissed.  38 C.F.R. § 3.105 (2008). 

3.  The criteria for an effective date prior to June 30, 1999 
for the grant of an increased 70 percent evaluation for 
schizophrenia have not been met. 38 U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.151, 3.155, 3.157, 3.400 (2008).

4.  The criteria for an effective date prior to June 30, 1999 
for the grant of an increased 20 percent evaluation for 
residuals of a fractured right os calcis have not been met. 
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.151, 3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Concerning the claims for entitlement to an earlier effective 
date, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in April 2004, September 2006, 
October 2006 and January 2007 that fully addressed all notice 
elements.  

Although the veteran was provided with the elements of a CUE 
claim in April 2006 and October 2006 the Board notes that 
this claim is a legal challenge to a prior RO decision and 
does not involve acquiring or submitting any additional 
evidence since any clear and unmistakable error must have 
been based on the record and law that existed at the time of 
that decision. Russell v. Principi, 3 Vet. App. 310 (1992).  
In such situations, the Court has held that VA's duty to 
notify and duty to assist are not applicable to clear and 
unmistakable error (CUE) claims. Livesay v. Principi, 15 Vet. 
App. 165 (2002)(en banc); Parker v. Principi, 15 Vet. App. 
407 (2002).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and Army 
hospital treatment records.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Clear and Unmistakable Error

Under applicable laws and regulations, RO decisions which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error (CUE). 38 C.F.R. § 3.105(a).  

The question of whether CUE is present in a prior 
determination is analyzed under a three-pronged test.  First, 
it must be determined whether either the correct facts, as 
they were known at the time, were not before the adjudicator 
(that is, more than a simple disagreement as to how the facts 
were weighed and evaluated) or the statutory or regulatory 
provisions in effect at that time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a determination 
that there was CUE must be based on the record and the law 
that existed at the time of the prior adjudication in 
question. See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

The Court has held that CUE is a very specific and rare kind 
of error. "It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable." Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell at 313).

The Court has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts. 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  In 
other words, to present a valid claim of CUE, the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence. Crippen v. Brown, 9 Vet. App. 412 (1996).  The 
mere misinterpretation of facts does not constitute clear and 
unmistakable error. Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The Court has also held that the failure to 
fulfill the duty to assist cannot constitute clear and 
unmistakable error. Crippen v. Brown, 9 Vet. App. 412 (1996); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Specifically, an 
alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE because it essentially 
is based upon evidence that was not of record at the time of 
the earlier rating decision. See Elkins v. Brown, 8 Vet. App. 
391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).

If a claimant-appellant wishes to reasonably raise CUE there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  There is a presumption of validity to 
otherwise final decisions, and where such decisions are 
collaterally attacked--and a CUE claim is undoubtedly a 
collateral attack--the presumption is even stronger. See 
Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. 
App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994). 

In the present case, the veteran has not set forth any 
specific allegations of error of fact or law and his motion 
for CUE is inadequately pled.  Rather, during the April 2005 
Board hearing, the veteran explained that he believed the RO 
erred in failing to provide a personal hearing in connection 
with his appeal of the April 1981 rating decision as he 
specifically requested one in his notice of disagreement.  
The veteran also argued the RO erred in failing to provide a 
formal adjudication and provide any notification of the 
disallowance of his October 1982 application for an increased 
evaluation.  

The veteran has not provided any additional argument as to 
why these errors constitute CUE.  In other words, he has not 
articulated with any degree of specificity what the alleged 
error in the rating decision was.  His allegations of CUE at 
best amount to no more than a claim that the RO failed to 
comply with the duty to assist.  As explained herein, this 
cannot provide a basis for finding that a decision was 
clearly and unmistakably erroneous.  Review of the pertinent 
records does not show that VA failed to apply all relevant 
laws and regulations and that any failure on its part to do 
so would have changed the outcome of the decision challenged.  

The veteran in February 1981 requested a new VA examination 
in connection with his service-connected disabilities.  In an 
April 1981 rating decision, the RO implemented a reduction in 
the veteran's rating evaluation for schizophrenia, from 10 
percent to 0 percent effective November 1980.  The veteran 
filed a timely Notice of Disagreement to this April 1981 
rating decision.  In his May 1981 Notice of Disagreement, the 
veteran requested a personal hearing.  The RO in the June 
1981 Statement of the Case acknowledged the veteran's request 
for a hearing, but specifically indicated that if, after 
reading the Statement of the Case, the veteran still wanted a 
hearing, he should contact the RO to schedule it.  The 
veteran did not respond to the Statement of the Case.  As 
such, no hearing was scheduled.  Furthermore, the veteran 
failed to perfect his claim with a timely Substantive Appeal, 
and accordingly the claim was closed.  See 38 C.F.R. 
§§ 3.109, 19.112, 19.116, 19.121 (1980).  As such, the April 
1981 rating decision became final.  

As noted above, the veteran argues the RO's failure to 
provide the requested personal hearing amounts to CUE.  The 
Board acknowledges that a personal hearing would have been 
appropriate regardless of the veteran's response to the 
Statement of the Case.  See 38 C.F.R. § 3.103(c)(1980).  
However, the veteran is trying to raise a claim of CUE based 
entirely on evidence which was not before the RO at the time 
of the disallowance of the claim.  In other words, the 
failure to obtain a hearing is akin to the RO's failure to 
fulfill the duty to assist.  As indicated above, failure to 
fulfill the duty to assist cannot constitute CUE.  See 
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

Similarly, the veteran's assertion that he was entitled to a 
formal adjudication of the 1982 claim and notice of such is 
without merit.  See 38 C.F.R. § 3.158 (1982); see also Hurd 
v. West, 13 Vet. App. 449, 452 (2000); Morris v. Derwinski, 1 
Vet. App. 260 (1991).  In this regard, the record reflects 
the veteran applied for an increased evaluation for his 
service connected nervous condition and fractured right os 
calcis in October 1982.  After receipt of the October 1982 
claim, the RO sent the veteran a letter dated in November 
1982 requesting additional information concerning the 
veteran's treatment for his service-connected conditions.  
The November 1982 letter requested this information as soon 
as possible but preferably within 30 days.  The veteran did 
not respond to this letter.  

38 C.F.R. § 3.158 specifically provides that when the veteran 
fails to respond within 1 year of a request for evidence in 
connection with a claim, no further action will be taken 
unless a new claim is received.  The regulation further 
explains that should the right to benefits be finally 
established, the compensation based on the evidence shall 
commence not earlier than the date of filing the new claim.  
Accordingly, in the instant case, the veteran failed to 
respond to the November 1982 letter requesting additional 
evidence.  As such, the RO deemed his 1982 claims to be 
abandoned as of November 1983.  Therefore, a final decision 
was not issued concerning the October 1982 claims.  
Consequently, there can be no CUE since there is no final 
decision to attack.

The Court has held, that where, as here, the Board determines 
that a motion for revision based on CUE has been inadequately 
pled, as distinguished from a failure to establish the claim 
on the merits, the appropriate remedy is dismissal of the 
claim without prejudice, rather than denial, in order to 
allow the claimant an opportunity to replead. See Simmons v. 
Principi, 17 Vet. App. 104, 111-15 (2003).  Accordingly, per 
the Court's specific instructions, the CUE motion is 
dismissed without prejudice to refiling, rather than being 
denied on the merits.  In so doing, the veteran is notified 
that he may amend and refile his CUE motion at a later date. 
See 38 C.F.R. § 20.1404.

Earlier Effective Date

The veteran also seeks an effective date prior to June 30, 
1999, for the grant of the 70 percent evaluation for 
schizophrenia and the 20 percent evaluation for the fractured 
right os calcis.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall be no 
earlier than the date of receipt of the application thereof. 
38 U.S.C.A. § 5110(a).  The statutory provision is 
implemented by regulation which provides that the effective 
date for an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later. 
38 C.F.R. § 3.400.

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. 
§ 5110(b)(2).  If the evidence demonstrates that the increase 
in disability occurred prior to the date of receipt of claim, 
the Department may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating is received within a year 
of the date that the increase occurred. See 38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim. 38 C.F.R. § 3.155.

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits. 38 C.F.R. § 3.157(a).  Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by the VA will be accepted 
as informal claim for increased benefits.  Furthermore, these 
provisions apply only when such reports relate to 
examinations or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. 38 C.F.R. § 3.157(b)(1).  

The RO initially granted service connection for schizophrenia 
in a January 1977 rating decision.  At that time a 100 
percent prestabilization rating was assigned pursuant to 
38 C.F.R. § 4.28.  Subsequently, an October 1977 rating 
decision provided for separate evaluations for each of the 
service connected disabilities.  A that time a 30 percent 
evaluation was assigned for the schizophrenia under 
Diagnostic Code 9203 and a noncompensable evaluation was 
assigned for the fractured right os calcis under Diagnostic 
Code 5284.  The noncompensable evaluation for the fractured 
right os calcis remained in effect until the July 2000 rating 
decision that granted the increased 20 percent evaluation 
effective June 30, 1999.

The disability evaluation for the service-connected 
schizophrenia has fluctuated over the years.  A January 1978 
rating decision granted an increased 50 percent evaluation 
for the schizophrenia.  A December 1978 rating evaluation 
reduced the 50 percent evaluation to 30 percent.  An October 
1979 rating decision reduced the rating for schizophrenia 
from 30 percent to 10 percent, effective January 1, 1980.  
The veteran did not appeal these decisions and as such they 
are final.  38 C.F.R. § 20.1103.  In December 1980, the RO 
notified the veteran they would discontinue payments as he 
failed to report to a VA examination.  The veteran attempted 
to appeal the decision; however, the RO indicated the 
veteran's letter received in January 1981 was not a valid NOD 
and advised him to reschedule a VA examination if he wanted 
his schizophrenia to be reevaluated.  

As noted above, the veteran requested another VA examination 
in February 1981.  Subsequently he reported for another VA 
examination and an April 1981 rating decision continued the 
noncompensable evaluation for the schizophrenia.  The veteran 
appealed the decision in a May 1981 Notice of Disagreement.  
The RO subsequently issued Statement of the Case in June 
1981.  However, the veteran did not perfect his appeal as he 
failed to file a substantive appeal. 38 U.S.C.A. § 7105(a); 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 
38 U.S.C.A. § 7105, a Notice of Disagreement initiates 
appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed by 
the claimant's filing of a substantive appeal (VA Form 1-9 
Appeal) after an SOC is issued by VA].  Therefore, the appeal 
was closed and the April 1981 rating decision became final.  
38 C.F.R. § 20.1103.

Subsequently, the veteran applied for an increased evaluation 
in October 1982.  As explained above, the RO requested 
additional information.  The record contains no indication, 
nor does the veteran contend, that he submitted the requested 
evidence within one year of the November 1982 letter.  As 
such the veteran abandoned his claims for increase.  
38 C.F.R. § 3.158 provides that where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within 1 year after the date of 
request, the claim will be considered abandoned.  After the 
expiration of 1 year, further action will not be taken unless 
a new claim is received.  Should the right to benefits be 
finally established, pension, compensation, dependency and 
indemnity compensation or monetary allowance under the 
provisions of 38 U.S.C.A. §  chapter 18 based on such 
evidence shall commence not earlier than the date of filing 
the new claim.

As the decisions in the 1970's and 1980's are final, in the 
absence of an assertion of clear and unmistakable error, they 
are no longer the appropriate point from which to determine 
the effective date of an award. See Rudd v. Nicholson, 20 
Vet. App. 296 (2006).  As explained above, the veteran has 
not demonstrated clear and unmistakable error in the prior 
disallowances.  Accordingly, the prior final rating decisions 
can not serve as the basis for an earlier effective date.  

Following the abandoned October 1982 claim, the veteran did 
not file another claim for increase until June 30, 1999.  
June 30, 1999 is the date the RO received the veteran's 
application for an increased evaluation and the currently 
assigned effective date for his increased ratings.  The date 
entitlement arose is August 30, 1999, the date of the VA 
examinations which demonstrated an increase in severity of 
the service-connected schizophrenia and the residuals of the 
fractured right os calcis.

A review of the record reveals there are no formal or 
informal claims for an increased evaluation for schizophrenia 
or the fractured right os calcis between the October 1982 
abandoned claim and the current June 1999 effective date.  
There is no written communication from the veteran or his 
representative indicating his intent to file a claim between 
October 1982 and June 1999.  Additionally, there are no VA 
medical records on file during that period of time which 
would be considered an informal claim for increased rating.  
See 38 C.F.R. § 3.157.  

The Board observes that an effective date could be based on 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date. 38 C.F.R. 
§ 3.400(o)(2).  Thus, the Board examined whether it was 
factually ascertainable that the veteran's schizophrenia or 
fractured right os calcis increased in severity during the 
year prior to the June 1999 receipt of the application for an 
increased evaluation.

As noted above, the veteran's schizophrenia was initially 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9203.  The 
July 2000 rating decision recharacterized the disability as 
schizoaffective disorder and rated it under 38 C.F.R. 
§ 4.130, Diagnostic Code 9211.  Regulations pertaining to the 
criteria for evaluating psychiatric disorders, including 
schizophrenia, provide for a 70 percent evaluation where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

The veteran's residuals of a fractured right os calcis were 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Under this Diagnostic Code a 20 percent evaluation is 
warranted for a moderately severe injury of the foot.  

In the present case, the only evidence within the year prior 
to June 1999 is a June 24, 1999 VA outpatient treatment 
record that indicated the veteran was there to establish 
treatment.  This record failed to provide any specific 
findings concerning the schizophrenia or fractured right os 
calcis that could be applied to the Schedule for Rating 
Criteria.  In other words, there is no competent medical 
evidence within the year prior to June 30, 1999 that the 
veteran's service-connected schizophrenia and fractured right 
os calcis increased in severity.  

Thus, the only evidence in support of an effective date prior 
to the currently assigned June 30, 1999 effective date is the 
veteran's own statements that his symptoms were severe enough 
so as to allow for the assignment of a higher rating. The law 
requires that VA ascertain the severity of a disorder by 
competent medical evidence, measured by specific rating 
criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In summary, the veteran has been provided the most generous 
effective date for his 70 percent rating for schizophrenia 
and 20 percent rating for the fractured right os calcis, and 
an effective date prior to June 30, 1999 is denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. § 
5107(b);  see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The motions for revision of the April 1981 rating decision 
denying an increased evaluation on the grounds of CUE and the 
motion of there being CUE in the nonadjudication of his 
abandon October 1982 claim, are dismissed without prejudice.

An effective date prior to June 30, 1999 for the grant of a 
70 percent evaluation for schizophrenia is denied.

An effective date prior to June 30, 1999 for the grant of a 
20 percent evaluation for a fracture of the right os calcis 
is denied. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


